Citation Nr: 1700531	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  08-16 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a skin disorder, other than cyst on the left neck, including as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Choi, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to October 1969.

This matter previously came before the Board of Veterans' Appeals (Board) on appeal from the August 2010 rating decision of the RO in Montgomery, Alabama, which, in pertinent part, denied reopening of service connection for a skin disorder. 
The Veteran was previously service connected for cyst on the left neck, effective October 16, 2009.

In February 2014, amongst other decisions, the Board reopened service connection for a skin disorder, and remanded the issue back to the Agency of Original Jurisdiction (AOJ) to obtain a VA skin examination.  The Veteran received a VA skin examination in September 2014, and the matter was returned to the Board.  Subsequently, in August 2015, the Board found it necessary to remand the matter again to obtain an adequate addendum opinion to the September 2014 VA examination.  An adequate addendum opinion, which has been associated with the record, was rendered in May 2016, and the matter has been properly returned to the Board.

While cognizant of its responsibilities under Stegall v. West, 11 Vet. App. 268 (1998), the Board now grants service connection for a skin disorder, other than cyst on the left neck, including as due to herbicide exposure.  This is a total grant of benefits as to the issue on appeal; thus, the Board need not address Stegall compliance at this time.

In August 2013, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.	The Veteran is currently diagnosed with abscess/boils.

2.	Abscess/boils did not clearly and unmistakably preexist service.

3.	During service, the Veteran was diagnosed with and treated for boils.

4.	The currently diagnosed abscess/boils are related to the in-service boils.


CONCLUSIONS OF LAW

1.	The evidence is not clear and unmistakable that abscess/boils preexisted service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

2.	Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for a skin disorder of abscess/boils have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  As the instant decision grants service connection for a skin disorder of abscess/boils, which is a complete grant of the issue on appeal, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection Laws and Regulations

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran is currently diagnosed with abscess/boils, which is not listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms and "continuous" post-service symptoms do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness upon entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.

In explaining the meaning of an increase in disability, the U.S. Court of Appeals for Veterans Claims (Court) has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare-ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

The Veteran need not produce any evidence of aggravation in order to prevail under the no-aggravation prong of the presumption of soundness.  Rather, the burden is on VA to establish by clear and unmistakable evidence that it was not aggravated or that any increase in severity was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing Wagner, 370 F.3d at 1096 ).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See Horn, 
25 Vet. App. at 235.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  Id.

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2016).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309.
The following diseases are deemed associated with herbicide exposure under VA law: AL amyloidosis, Chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), Multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early onset peripheral neuropathy, Porphyria cutanea tarda, Prostate cancer, Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  As such, abscess/boils is not a disease for which presumptive service connection based on exposure to herbicides may be granted.  Id.

Notwithstanding the foregoing presumption provisions for herbicide exposure, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions 

that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by, or on behalf of, the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Preexistence of Abscess/Boils

Having reviewed all the evidence of record, both lay and medical, the Board finds that the evidence is not clear and unmistakable that the Veteran's skin disorder in the form of abscess/boils existed prior to service.  Upon service entrance, in a September 1967 report of medical history, the Veteran advanced previously having boils, but denied ever having any skin diseases.  Per the September 1967 pre-induction service examination, the Veteran was not noted to have any skin disorders, including abscess and/or boils.  As the September 1967 report of medical history is the only evidence in the record that might indicate the Veteran's skin disorder in the form of abscess/boils preexisted service, and as no such disorder was noted in the September 1967 entrance examination report, the Board does not find that this is clear and unmistakable evidence that the skin disorder existed prior to service; therefore, the presumption of soundness at service entrance is not rebutted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).


Service Connection for a Skin Disorder, Other Than Cyst on the Left Neck, Including as Due to Herbicide Exposure

When the presumption of soundness is not rebutted, the case converts to one for direct service connection.  See Wagner, 370 F.3d at 1096.  The Veteran has advanced that a skin disorder (claimed as a skin rash), other than cyst on the left neck, was caused by or related to active service and/or exposure to the herbicide Agent Orange during service.  At the outset, the Board finds that the Veteran is currently diagnosed with abscess/boils, which diagnoses can be found in the September 2014 VA examination report and the corresponding May 2016 addendum opinion.  Abscess/boils is a different skin disorder from a cyst of the skin.

After a review of all the evidence of record, both lay and medical, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current skin disorder in the form of abscess/boils is related to active service.  A September 1968 service treatment record reflects that the Veteran had previously been treated for several boils on the legs, arms, and neck.  During the August 2013 Board hearing, the Veteran testified to developing a skin rash on the face and neck in service, which has persistently reoccurred since service separation.  Additionally, the May 2016 addendum opinion to the September 2014 VA examination report reflects that, upon reviewing the relevant evidence of record, the VA examiner noted that the Veteran was treated for boils while in service, in addition to being treated for cysts on the left neck.  The VA examiner opined that it is as least as likely as not that the Veteran's skin disorder in the form of abscess/boils, was caused by, or the result of, military service.

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a skin disorder of abscess/boils have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As service connection has been 

granted on a direct basis, there is no need to discuss entitlement to service connection on a presumptive or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014).


ORDER

Service connection for a skin disorder of abscess/boils is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


